Title: Alexander Hamilton, Henry Knox, Tobias Lear, Alexander Macomb, Dominick Lynch, John Watts, and Samuel Bard to Patrick Murdoch, 7 September 1790
From: Hamilton, Alexander,Knox, Henry,Lear, Tobias,Macomb, Alexander,Lynch, Dominick,Watts, John,Bard, Samuel
To: Murdoch, Patrick


New-York Sept. 7, 1790.
Sir,
As the removal of the residence of Congress from this city will necessarily dissolve our association for the education of our children under your care, and as those of us who remain, do not see a probability of immediately filling up our former number, we take this method of unitedly expressing the entire confidence we have in your talents, and our approbation of your method of tuition.
We are, Sir Your humble Servants
Alexander Hamilton,
H. Knox,
Tobias Lear—for G. Washington P. Custis,
Alexander Macomb,
Dominick Lynch,
John Watts,
Samuel Bard.
To Mr. Murdoch.
